Citation Nr: 0104530	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-22 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin disorder, to include due to exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
December 1998, from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Pittsburgh, Pennsylvania 
(hereinafter RO).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a skin disorder was denied by an unappealed rating 
decision dated in July 1998.

2.  Additional evidence received subsequent to the rating 
decision in July 1998 includes testimony of the veteran at a 
personal hearing, Agent Orange information, and a private 
medical report.

3.  The additionally submitted private medical evidence with 
regard to the veteran's claim to reopen the issue of 
entitlement to service connection for a skin disorder, to 
include due to exposure to Agent Orange, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder, to include due to 
exposure to Agent Orange is new and material, and therefore, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§  3.104, 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the RO denied the veteran's claim of 
entitlement to a skin disorder by an unappealed rating 
decision dated in July 1998.  Therefore, that decision is 
final.  38 U.S.C.A. § 7105.  To reopen a finally denied 
claim, a veteran must submit new and material evidence.  38 
U.S.C.A. §§  5108, 7105; 38 C.F.R. § 3.104.  New and material 
evidence means evidence which was not previously considered 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156; see generally Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Evidence considered by the RO in July 1998, included the 
veteran's service medical records, VA medical records, and 
private medical records.  The RO denied the veteran's claim 
of entitlement to service connection for a skin disorder on 
the basis that the service medical records were negative for 
a skin disorder, and there was no medical evidence that the 
veteran's current skin disorder was related to his military 
service, to include due to Agent Orange exposure.  Therefore, 
for the purposes of reopening a claim for service connection 
for a skin disorder, to include due to Agent Orange, the 
veteran must bring evidence that is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim" and that this evidence should "contribute to a 
more complete picture of the circumstances surrounding the 
origin of" the veteran's current skin disorder.  Id. 

The evidence received subsequent to July 1998, includes the 
testimony of the veteran at a personal hearing before the RO, 
information on Agent Orange, and a private medical report 
from K. Kanel, M.D., dated in September 1998.  The Board 
finds that the private medical report dated in September 
1998, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Specifically, this report notes a diagnosis of 
"dermatofibrosarcoma protuberans versus cellular 
dermatofibroma."  Dermatofibrosarcoma is a presumptive 
disorder under the provisions of 38 C.F.R. § 3.309(e) (2000).  
Accordingly, the Board finds that new and material evidence 
has been received since the unappealed rating decision in 
July 1998, with regard to the veteran's claim for service 
connection for a skin disorder, to include due to exposure to 
Agent Orange, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156(a).

The Board notes that the RO denied the veteran's claim to 
reopen the issue entitlement to service connection for a skin 
disorder, according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
United States Court of Appeals for the Federal Circuit in 
Hodge declared this definition of material evidence invalid.  
In light of the Board's finding that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for a skin disorder, it is 
not necessary to remand this claim, as the veteran is not 
prejudiced by the Board's consideration of Hodge in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder, to 
include due to exposure to Agent Orange, is reopened.  


REMAND

In light of the private medical report dated in September 
1998, providing a diagnosis of dermatofibrosarcoma 
protuberans versus cellular dermatofibroma, the Board 
believes that this case warrants further development.  
Additionally, in November 2000, the Veterans Claims 
Assistance Act of 2000 was signed into law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This act introduces several fundamental changes into 
VA's adjudication process, which impact on the veteran's 
claim of entitlement to service connection for a skin 
disorder.  As these procedures could not have been followed 
by the RO at the time of the December 1998 rating decision, 
and as these procedures are more favorable to the veteran 
than those previously in effect, further development is in 
order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2097-
98 (to be codified as amended at 38 U.S.C. § 5103A).  In the 
instant case, further development and opinions are necessary 
regarding the private pathology reports dated in September 
and October 1997.  Additionally, although the veteran was 
afforded a VA examination in 1998, in conjunction with his 
claim of entitlement to service connection for a skin 
disorder, the Board does not find this examination to be 
adequate for appellate purposes, as the examiner did not 
provide an opinion as to the etiology of the skin disorder 
found.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
Accordingly, further development is necessary prior to 
appellate review.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that he currently suffers from 
dermatofibrosarcoma, and/or evidence 
which provides a relationship between his 
current skin disorder and his period of 
active military service, to include as 
due to exposure to Agent Orange.  Based 
on his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should request that Dr. Kanel 
provide the medical bases and supporting 
authority for the diagnosis of 
dermatofibrosarcoma protuberans versus 
cellular dermatofibroma and the opinion 
that the diagnosis of dermatofibrosarcoma 
protuberans could not be "fully 
discounted."  Additionally, all 
pertinent examination and treatment 
records regarding the treatment Dr. Kanel 
provided the veteran, should be obtained 
and associated with the claims file.  
Further, arrangements should be made for 
a loan of the tissue slides upon which 
the September and October 1997 pathology 
reports were based, (i.e., Specimen 
Numbers S97-11855 and S97-14096), so that 
these slides may be studied by a VA 
pathologist.  If a loan can be arranged, 
the slides should be directly transferred 
from the private hospital in question to 
the appropriate VA medical center.  The 
slides should not be transferred to the 
custody of the RO, and under no 
circumstances should they be transferred 
to the Board at this time.  Care should 
be exercised at all time so that the 
slides are preserved and kept safe from 
destruction.  All necessary release forms 
should be obtained from the veteran and 
all efforts to secure the evidence must 
be documented.

3.  Thereafter, if a loan is arranged, 
the RO must request that a VA pathologist 
examine Specimen Numbers S97-11855 and 
S97-14096, from the veteran's left 
forearm taken in September and October 
1997.  The claims file must be made 
available to and reviewed by the 
pathologist prior to the requested study 
and the pathology report should reflect 
that such a review was made.  The 
pathologist must offer an opinion as to 
whether it is as least as likely as not 
that either biopsy represents 
dermatofibrosarcoma protuberans.  If the 
pathologist does not find the biopsies 
consistent with dermatofibrosarcoma 
protuberans, the inconsistency between 
this finding and the 1997 pathology 
reports finding should be explained.  

4.  If the pathologist finds that 
dermatofibrosarcoma protuberans was not 
present in 1987, or if the slides cannot 
be secured for review, the veteran must 
then be afforded a VA dermatology 
examination to determine the etiology of 
any skin disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is as least as likely as 
not that any diagnosed skin disorder, to 
include dermatofibrosarcoma protuberans 
is related to the veteran's active duty 
service, to include due to exposure to 
Agent Orange.  A complete rationale for 
all opinions should be provided.  Any 
report prepared should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
pathology and/or examination report(s) to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report(s) is deficient in any manner, 
the RO must implement corrective 
procedures at once.  

7.  Thereafter, if the issue on appeal is 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he 

may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


